Citation Nr: 9917637	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  97-26 902A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
status post-operative meniscectomy of the right knee with 
degenerative joint disease.  


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1974 to 
December 1980 with two years, eleventh months of prior active 
service.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1997 rating decision from the Phoenix, 
Arizona Department of Veterans Affairs (VA) Regional Office 
(RO).  



The RO granted entitlement to service connection for status 
post-operative meniscectomy of the right knee with 
degenerative joint disease.  The RO assigned a 10 percent 
evaluation effective November 5, 1996, the date of the 
receipt of the veteran's claim for service connection for a 
disability of his right knee.

The appellant has alleged that he sustained an injury to his 
left ankle while serving in the National Guard.  The Board 
finds that this evidence raises an inferred claim of service 
connection for a left ankle injury.  As this issue has been 
neither developed nor certified for appellate review, the 
Board is referring it to the RO for initial consideration and 
appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Post-operative meniscectomy of the right knee with 
degenerative joint disease does not cause recurrent 
subluxation or lateral instability, significant limitation of 
motion of the right knee, including additional functional 
loss due to pain, or other pathology.  

3.  The May 1998 VA examination disclosed extension of the 
right knee is limited to 10 degrees.

4.  Post-operative meniscectomy of the right knee with 
degenerative joint disease is not shown to present an 
exceptional or unusual disability picture with such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for status post-operative meniscectomy of the right 
knee with degenerative joint disease have not been met.  38 
U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5257 
(1998).  

2.  The criteria for a separate compensable rating of 10 
percent for traumatic arthritis have been met.  38 U.S.C.A. 
§§ 1155, 5107;  38 C.F.R. § 4.71a, Diagnostic code 5010.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant's service medical records indicate that the 
appellant began complaining of fluid buildup with swelling in 
the right knee in September 1977.  On examination in October 
1977 it was concluded that the appellant had a probable torn 
medial meniscus.  In January 1978 the appellant underwent a 
right medial meniscectomy.  

In July 1979 the appellant was seen with complaints of pain 
and swelling in his right knee.  An x-ray of the right knee 
revealed an irregularity of the posterior surface of the 
patella, and chondromalacia patella was diagnosed.  

No complaints or diagnoses regarding the appellant's right 
knee are indicated in the November 1980 discharge examination 
report.  

X-rays of the appellant's right knee in July 1993 at the 
Arizona Department of Corrections were interpreted as showing 
early degenerative changes in the right knee.  

On November 5, 1996 the appellant submitted an application 
for compensation or pension alleging service connection for a 
right knee injury.  

In March 1997 the appellant underwent a VA examination in 
which he reported injuring his knee while in the Navy.  On 
examination, the physician noted that the appellant appeared 
to be in good physical condition.  He was able to squat 3/4 of 
the way, and seemed to protect his right knee going down.  
The physician noted a 4-inch anteromedial surgical scar on 
the appellant's right knee going down.  No complaints 
regarding the scar were noted.  He stated that he was 
experiencing pain mostly in both the medial joint margin 
underneath the medial collateral ligaments and also some pain 
laterally.  

The veteran also reported experiencing occasional catching 
and popping in his knee, with problems going up stairs and 
ramps.  Range of motion in the right knee was noted as 5 
degrees to 125 degrees; he was unable to straighten it out 
completely.  Dr. A.J.S. noted that the left thigh exhibited 
some atrophy, and was actually smaller than his right thigh, 
which was found to measure 21 inches.  He also noted that the 
right knee was slightly larger in circumference than the left 
knee.  The appellant attributed the atrophy to his favoring 
his left foot.  Dr. A.J.S. noted that there was no effusion 
in the right knee, and that there was good stability of the 
collateral ligaments, with mild to moderate relaxation in the 
anterior cruciate of the right knee.  There was some 
tenderness along the joint line medially and anteromedially.  

Dr. A.J.S. noted that he was not impressed with the amount of 
tenderness anterolaterally.  There was no patellofemoral 
crepitus in either knee, and the Apley sign was negative.  X-
rays of the right knee revealed very minimal osteoarthritic 
changes.  The appellant was diagnosed with status post medial 
or partial medial meniscectomy, right knee with some residual 
relaxation of the anterior cruciate and degenerative joint 
disease probably in the medial compartments without any 
patellofemoral crepitation or evidence of chondromalacia but 
with relaxation of the anterior cruciate and tenderness along 
the medial joint margin both anteromedially and medially.  

An April 1997 progress note from the Arizona Department of 
Corrections indicates that the appellant was complaining of 
swelling in his right knee at the end of the day.  An x-ray 
of the right knee was interpreted as revealing degenerative 
changes representing a slight progression from the last x-
rays taken in July 1993.  No examination was conducted, and 
the appellant was diagnosed with chronic right knee pain.  

In May 1997, the RO granted service connection for status 
post-operative meniscectomy right knee with degenerative 
joint disease with an evaluation of 10 percent, effective 
November 5, 1996.  

In June 1997, the appellant submitted a notice of 
disagreement in response, alleging severe pain and swelling, 
and decreased range of motion in the right knee.  

During a VA examination conducted in May 1998 the appellant 
reported that there had been a gradual deterioration of his 
right knee since the previous year.  He stated that he was 
working in prison primarily as a maintenance man with 
responsibilities including, squatting, climbing ladders and 
getting up on roofs to fix air conditioners and heating 
systems.  He stated that he was "okay" in the morning, but 
that the pain would get worse as the day progressed, along 
with some increase in fatigue and weakness, depending on the 
amount of work.  He reported getting cramps at night.  

The veteran also reported that heavy lifting, or use of a 
ladder and squatting could result in some swelling towards 
the end of the day, but that he did not necessarily 
experience swelling every day.  A history of a left ankle 
fusion was reported, and it was noted that the appellant took 
off poorly with the left foot because of this fusion.  On 
examination, no pain was noted along the joint margins 
anteriorly.  Flexion of the right knee was to 110 degrees and 
105 degrees towards the end of the examination when it became 
a "little bit painful."  Right knee extension was noted at 
10 degrees.  No relaxation of the collateral ligaments was 
found.  Mild relaxation of the anterior cruciate on the right 
was noted.  

There was no patellar femoral crepitation; however, 
manipulation of the patella was somewhat painful.  Dr. A.J.S. 
did not note any increase in atrophy from the March 1997 VA 
examination.  Dr. A.J.S. concluded that the appellant had 
been keeping his right thigh in pretty good shape because he 
was actively working.  X-rays revealed no evidence of acute 
abnormality with mild bilateral osteoarthritis, particularly 
in the medial compartments and on the right.  The appellant 
was pertinently diagnosed with status post medial 
meniscectomy of the right knee with degenerative joint 
disease, limited motion, and pain.  Dr. A.J.S., who had 
examined the appellant at his previous, March 1997 VA 
examination concluded that there had been a slight 
progression in his condition since the previous examination.  

In September 1998 the appellant submitted a statement in 
which he requested to be considered an exceptional case 
pursuant to 38 C.F.R. § 3.321(b)(1) (1998) due to marked 
interference with his employment, which the appellant stated 
was based on stamina and the ability to climb ladders and 
stairs.  The appellant stated that his functional capacity 
was steadily decreasing and that his lack of access to proper 
treatment virtually ensured that his condition would continue 
to degenerate, and that he would lose his sole source of 
income within the year.  He also contended that he would not 
be able to be retrained under current Departmental policy.  
This issue has been previously considered and denied by the 
RO.  

Criteria

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  See 
Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. §4.2 
(1998).  

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity."  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  The Court has acknowledged, however, that when a 
veteran has separate and distinct manifestations attributable 
to the same injury, he should be compensated under different 
diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994);  
Fanning v. Brown, 4 Vet. App. 225 (1993).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedular is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints should 
be tested for pain on both active and passive motion, in 
weight-bearing and nonweight-bearing and, if possible, with 
the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The Rating Schedule provides a compensable rating for 
impairment of the knee when there is evidence of slight (10 
percent), moderate (20 percent), or severe (30 percent) 
recurrent subluxation or lateral instability.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (1998).  

The Rating Schedule provides a compensable rating for 
limitation of extension of the leg when extension is limited 
to 10 degrees (10 percent), 15 degrees (20 percent), 20 
degrees (30 percent), 30 degrees (40 percent) or 45 degrees 
(50 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(1998).

The Rating Schedule provides a compensable rating for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), or 15 
degrees (30 percent).  See 38 C.F.R. § 4.71a, Diagnostic Code 
5260 (1998).  






The Rating Schedule provides a 10 percent evaluation for 
malunion of a tibia and fibula with slight knee or ankle 
disability, a 20 percent evaluation for moderate knee or 
ankle disability, and 30 percent for marked knee or ankle 
disability.  38 C.F.R. § 4.71a; Diagnostic Code 5262.

A 30 percent evaluation may be assigned for favorable 
ankylosis in a favorable angle in full extension in full 
extension, or in slight flexion between 0 degrees and 10 
degrees.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1998).


Analysis

Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, he has presented a claim which is plausible.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  In general, an 
allegation of increased disability is sufficient to establish 
a well-grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. § 
5107(a) (West 1991).  

The medical evidence in this case does not support a rating 
in excess of 10 percent based on status post-operative 
meniscectomy of the right knee with degenerative joint 
disease.  In the present case, the RO has evaluated the 
veteran's status postoperative meniscectomy of the right knee 
with degenerative joint disease as 10 percent disabling under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 5010-
5257.  Under diagnostic code 5257 the 10 percent evaluation 
contemplates only slight recurrent subluxation or lateral 
instability.  The next higher evaluation requires moderate 
recurrent subluxation or lateral instability.

At his March 1997 VA examination, Dr. A.J.S. noted good 
stability of the collateral ligaments with mild relaxation of 
the anterior cruciate.  At the May 1998 VA examination, Dr. 
A.J.S. noted no relaxation of the collateral ligaments, and 
mild relaxation of the right anterior cruciate.  This is 
persuasive evidence demonstrating that the appellant's right 
knee symptoms do not include instability or subluxation for a 
rating in excess of 10 percent.  38 C.F.R. 4.71a, Diagnostic 
Code 5257 (1998).  

The medical evidence does not show, and the veteran has not 
otherwise complained of, ankylosis or malunion of the tibia 
and fibula.  As such, the provisions of Diagnostic Codes 5262 
and 5256 are not for application and, accordingly, an 
increased rating for the veteran's right knee disability may 
not be assigned pursuant to these provisions.

As the Board noted above, the RO has rated the appellant's 
right knee disorder also under diagnostic code 5010.  The 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010 provide 
that traumatic arthritis established by x-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  The normal range of motion of the knee is set out 
as 0 degrees of extension to 140 degrees of flexion at 
38 C.F.R. Part 4, Plate II (1998).

The Board also finds that the evidence does not support a 
rating in excess of 10 percent based on limitation of flexion 
or extension of the knee.  At his March 1997 VA examination, 
range of motion in the right knee was 5 degrees to 125 
degrees.  At his May 1998 VA examination, flexion of the 
right knee was to 110 degrees and 105 degrees towards the end 
of the examination when it became a "little bit painful."  
Extension of the right knee was to 10 degrees.  These medical 
findings demonstrate that a rating in excess of 10 percent is 
not warranted due to limitation of motion.  38 C.F.R. 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (1998).  

However, in a recent precedent opinion, the VA General 
Counsel held that where, as here, the medical evidence shows 
that the veteran has arthritis of the knee and where the 
diagnostic code applicable to his disability is not based on 
limitation of motion, a separate rating for limitation of 
motion may be assigned if there is additional disability due 
to limitation of motion.  VAOPGCPREC 23-97.  Specifically, 
the General Counsel stated that "[w]hen a knee disorder is 
already rated under DC 5257, the veteran must also have 
limitation of motion under DC or DC 5261 in order to obtain a 
separate rating for arthritis.  If the veteran does not at 
least meet the criteria for a zero percent rating under 
either of those codes, there is no additional disability for 
which a rating may be assigned." Id. at 3.

In this case, on the most recent VA examination in May 1998, 
range of motion was noted to be from 10 degrees of extension 
to 110 and 105 degrees of flexion.  As noted earlier, 
limitation of flexion of a leg to 60 degrees warrants a 
noncompensable evaluation, while flexion limited to 45 
degrees warrants a 10 percent evaluation.  

As the veteran's demonstrated limitation of flexion is to 110 
and 105 degrees, he does not meet the criteria for a separate 
evaluation of 10 percent for arthritis.  However, as noted 
earlier, limitation of extension to 5 degrees warrants a 
noncompensable evaluation, while extension limited to 10 
degrees, warrants a 10 percent evaluation.  The veteran does 
have limitation of extension to 10 degrees, thereby 
warranting assignment of a separate evaluation of 10 percent 
for arthritis on the basis of additional disability for which 
a rating may be assigned. VAOPGCPREC 23-97.

Additionally, the evidence has not shown cartilage, 
semilunar, dislocated, with frequent episodes of "locking", 
pain, and effusion into the joint; right knee ankylosis 
(frozen joint); or malunion or nonunion of the tibia and 
fibula.  X-rays have shown mild degenerative changes.  None 
were interpreted as showing ankylosis, dislocation, malunion, 
or nonunion of the tibia and fibula.  The above evidence does 
not establish cartilage, semilunar, dislocated, with frequent 
episodes of "locking," pain, and effusion into the joint.  
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, and 5262 
(1998).  

Furthermore, the Board finds that 38 C.F.R. §§ 4.40, 4.45 or 
4.59 do not provide a basis for a higher rating.  The 
appellant has alleged severe pain and swelling in his right 
knee, that his right knee locks, and that he experiences some 
weakness and fatigue as his workday progresses.  He more 
recently alleged that his condition is steadily deteriorating 
and interfering with his job as a maintenance man.  

The probative value of such contentions are weakened by the 
medical evidence.  X-ray examination of the right knee in 
July 1993 was found to reveal only early degenerative 
changes.  X-rays of the right knee taken in March 1997 were 
interpreted as showing only minimal degenerative joint 
disease.  X-rays taken of the right knee in April 1997 were 
interpreted as showing a slight degenerative progression as 
compared to the x-rays performed in July 1993.  X-rays taken 
of the right knee in May 1998 revealed no evidence of an 
acute abnormality with only mild bilateral osteoarthritis.  

Dr. A.J.S. concluded at the May 1998 VA examination that the 
appellant's condition had only shown a slight progression 
from his previous examination of the appellant in March 1997.  
The appellant himself stated at the May 1998 VA examination 
that there had been a gradual deterioration in his condition 
over the previous year.  

The appellant was found to have no effusion at his March 1997 
VA examination.  In addition, he reported in July 1997 that 
he experienced swelling only as the day progressed, and, at 
the May 1998 VA examination, reported that heavy lifting, or 
use of a ladder and squatting may result in some swelling 
towards the end of the day, but that he does not necessarily 
experience swelling every day.  

Regarding pain, none was noted along the joint margins 
anteriorly at the May 1998 VA examination.  Range of motion 
towards the end of the May 1998 examination was described 
only as a "little bit painful."  Manipulation of the 
patella was described as somewhat painful.  There is no 
indication of any other complaints of pain made by the 
appellant at this examination.  Furthermore, in spite of his 
alleged severe pain, it was noted by Dr. A.J.S. at the May 
1998 examination that the appellant had been keeping his 
right thigh in "pretty good shape" because he was actively 
working.  

He further noted that there had been no signs of atrophy 
since the previous VA examination.  In addition, no 
crepitation in the right knee was found at either VA 
examination.  At his previous March 1997 VA examination, the 
only evidence of pain observed by Dr. A.J.S. was "some 
pain" along the joint margin medially and anteromedially, 
and that he was not impressed with the amount of tenderness 
anterolaterally.  Additionally, the appellant has not 
complained of any pain or limitation resulting from the 
surgical scar on his right knee and leg.  Thus, the Board 
finds that 38 C.F.R. §§ 4.40, 4.45 or 4.59 do not provide a 
basis for a higher rating.  

In addition, the Court has held that a separate, additional 
rating may be assigned if the veteran's knee disability is 
manifested by a scar that is poorly nourished with repeated 
ulceration, a scar that is tender and painful on objective 
demonstration, or a scar that is otherwise causative of 
limitation of function.  38 C.F.R. § 4.118, Diagnostic Codes 
7803, 7804, 7805 (1998); Esteban v. Brown, 6 Vet. App. 259 
(1998).

In this case, the March 1997 VA examination reported the 
presence of a 4 inch anteromedial surgical scar on the 
appellant's right knee.  There were no complaints regarding 
the scar.  Furthermore, there was no indication of clinical 
examination that the scar was tender, painful, poorly 
nourished or repeatedly ulcerated, or resulted in limited 
function of the knee.  As such, a separate compensable 
disability evaluation for the scar is not warranted.

The Board has also considered whether a rating in excess of 
10 percent based on an extra-schedular basis is warranted.  
In exceptional cases where evaluations provided by the rating 
schedule are found to be inadequate, an extra-schedular 
evaluation may be assigned which is commensurate with the 
veteran's average earning capacity impairment due to the 
service-connected disorder.  38 C.F.R. § 3.321(b) (1998).  

At the time of his May 1998 VA examination, the claimant was 
working as a maintenance man with responsibilities including 
climbing ladders on to roofs to repair air conditioning and 
heating systems.  The claimant has provided no specific 
evidence tending to show that his right knee disability 
markedly interferes with employment or otherwise presents an 
unusual disability picture.  To the contrary, Dr. A.J.S. 
noted at the May 1998 VA examination that the appellant had 
kept his right thigh in pretty good shape due to actively 
working.  Nor is there evidence of frequent periods of 
hospitalization related to his right knee disability that 
would render impractical the application of regular schedular 
standards.  Therefore, an increased rating on an extra-
schedular basis is not warranted.  

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no other 
provision upon which to assign a higher rating other than the 
granted, separate compensable evaluation of 10 percent for 
arthritis.

As the Board noted earlier, the appellant's case involves an 
appeal as to the initial rating assigned for his right knee 
disability on the occasion of the grant of service connection 
by the RO in May 1997, rather than an increased rating claim 
where entitlement to compensation had previously been 
established.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  In initial rating cases, separate rating can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Id. at 9.  In 
the case at hand, the Board finds that staged ratings are not 
appropriate.

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The Board finds that a preponderance of the evidence is 
against the appellant's claim for a rating in excess of 10 
percent for his service-connected status post-operative 
meniscectomy of the right knee with degenerative joint 
disease, other than the separate 10 percent evaluation 
assigned for additional disability due to arthritis.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
status post-operative meniscectomy of the right knee with 
degenerative joint disease is denied.  

Entitlement to a separate compensable rating of 10 percent 
for traumatic arthritis of the right knee is granted, subject 
to the governing criteria applicable to the payment of 
monetary benefits.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

